EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Samuel Apicelli on March 12, 2021.

The application has been amended as follows: 
	Claims 56-60 and 69 have been cancelled. 
	In Claim 70, 	ll. 6-7 and ll. 10, the phrase “the radiopaque pin” has been changed to --the at least one radiopaque pin--.
In Claim 71, ll. 2, the phrase “said radiopaque pin” has been changed to --said at least one radiopaque pin--.
	In Claim 74, ll. 4, the phrase “the radiopaque sizing pattern” has been changed to --the at least one radiopaque sizing pattern--.
	In Claim 74, ll. 6-7, the phrase “the radiopaque pin” has been changed to --the at least one radiopaque pin--.

Allowable Subject Matter
Claims 70-74 are allowed.
The following is an examiner’s statement of reasons for allowance: After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record (e.g. Loring et al. (US 2012/0130376) and Lizee (US 2012/0277745)) does not teach, the following limitation(s) in combination with the remaining claimed limitation such as but not limited to “adjusting at least one of an orientation and a position of the first bone relative to the at least one radiopaque pin, causing the adjustment block to change at least one of an orientation and a position of the drill guide relative to the first bone in at least one of a coronal view and a sagittal view; and selecting an implant based upon the orientation and position of the at least one radiopaque pin relative to the first bone”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775